DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 2/2/2022 has been entered. Claims 1, 6, 11 are amended. Claims 1-3, 5-8, 10-14 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6, 8, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Guardo (US 2012/0001593) and further in view of Miyabayashi (US 20150200716), Okamura (US 2012/0288019), Elad (US 2017/0279306), and Lim (US 2010/0208782).
Regarding claim 1, 3, 11, 13, Di Guardo discloses a wireless power reception apparatus (device 2B, Fig. 5 and Para. 25 and 29) comprising:
a power pickup circuit configured to receive, from a wireless power transmission apparatus, wireless power generated based on magnetic coupling in a power transfer phase (via resonant circuit 5 to receive power from resonant circuit 4, Para. 4, 28 and 25); and
a communication/control circuit configured to allow a data stream outgoing to the wireless power transmission apparatus and a data stream incoming from the wireless power transmission apparatus simultaneously when possible (via duplex or half-duplex communication, see Para. 9, 20, 22).
Di Guardo fails to disclose the communication/control circuit configured to transmit a configuration packet and receive a capability packet from the wireless power transmission apparatus.
Miyabayashi teaches power transmission systems can be configured to operate with many different devices with different capabilities and sending a configuration packet and receive a capability packet to properly configure the system (the power transmission device 100 transmits a power capability information transmission request to the power reception device 200 (S102). Here, the power capability information transmission request according to this embodiment is a type of command for causing a device receiving the power capability information transmission request to transmit power capability information indicating a capability regarding the transmission/reception of power in the device, Para. 91).
From the teachings of Miyabayashi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo to include the communication/control circuit 
Di Guardo and Miyabayashi fail to specifically disclose wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit.
Okamura teaches a wireless power and data transmission system including data stream composed of 1 bit (binary data stream formed of a plurality of 0 or 1 bits, Para. 128 and Abstract).
From the teachings of Okamura, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo and Miyabayashi to include wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit to ensure reliable communication.
The combination of Di Guardo, Miyabayashi and Okamura fail to disclose transmit, to a wireless power transmission apparatus, a first data stream that includes an initial auxiliary data control (ADC) data packet opening the first data stream, (ii) a sequence of auxiliary data transport (ADT) data packets including a first actual message, and (iii) a final ADC data packet closing the first data stream; and receive, from the wireless power transmission apparatus, a second data stream that includes (i) an initial ADC data packet opening the second data stream, (ii) a sequence of ADT data packets including a second actual message, and (iii) a final ADC data packet closing the second data stream, wherein the communication/control circuit is configured to transmit the first data stream and simultaneously receive the second data stream, based on that the first duplex data stream information and the second duplex data stream information inform simultaneous support.
Di Guardo already teaches the communication/control circuit configured to allow a data stream outgoing to the wireless power transmission apparatus and a data stream incoming from the wireless power transmission apparatus simultaneously when possible (via duplex or half-duplex communication, see Para. 9, 20, 22).

From the teachings of Di Guardo and Elad, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi and Okamura to include transmit, to a wireless power transmission apparatus, a first data stream that includes an initial auxiliary data control (ADC) data packet opening the first data stream, (ii) a sequence of auxiliary data transport (ADT) data packets including a first actual message, and (iii) a final ADC data packet closing the first data stream; and receive, from the wireless power transmission apparatus, a second data stream that includes (i) an initial ADC data packet opening the second data stream, (ii) a sequence of ADT data packets including a second actual message, and (iii) a final ADC data packet closing the second data stream, wherein the communication/control circuit is configured to transmit the first data stream and simultaneously receive the second data stream, based on that the first duplex data stream information and the second duplex data stream information inform simultaneous support in order to use a reliable communication protocol.
Di Guardo, Miyabayashi, Okamura and Elad fail to specifically disclose the control circuit is configured to transmit the ADT data packets after receiving an acknowledgement from the wireless power transmission apparatus for the transmitted ADC data packet, and the ADC data packet after receiving an acknowledgement from the wireless power transmission apparatus for each of the transmitted ADT data packets; and receive ADT data packets after transmitting an acknowledgement to the wireless power transmission apparatus for the received initial ADC data packet of the second data stream, and the ADC data packet after transmitting an acknowledgement to the wireless power transmission apparatus for each of the received ADT data packets of the second data stream.

From the teachings of Lim, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi, Okamura and Elad to include the control circuit is configured to transmit the ADT data packets after receiving an acknowledgement from the wireless power transmission apparatus for the transmitted ADC data packet, and the ADC data packet after receiving an acknowledgement from the wireless power transmission apparatus for each of the transmitted ADT data packets; and receive ADT data packets after transmitting an acknowledgement to the wireless power transmission apparatus for the received initial ADC data packet of the second data stream, and the ADC data packet after transmitting an acknowledgement to the wireless power transmission apparatus for each of the received ADT data packets of the second data stream in order to ensure packets have been received before engaging in further communications, thereby prevent communication issues.
Regarding claim 6, 8, Di Guardo discloses a wireless power transmission apparatus (device 1B, Fig. 5 and Para. 25 and 29) comprising:
a power conversion circuit configured to transmit, to a wireless power reception apparatus, wireless power generated based on magnetic coupling in a power transfer phase (via resonant circuit 4 to send power, Para. 4, 28 and 25); and
a communication/control circuit configured to allow a data stream outgoing to the wireless power transmission apparatus and a data stream incoming from the wireless power transmission apparatus simultaneously when possible (via duplex or half-duplex communication, see Para. 9, 20, 22).
Di Guardo fails to disclose the communication/control circuit configured to transmit a configuration packet and receive a capability packet from the wireless power transmission apparatus.

From the teachings of Miyabayashi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo to include the communication/control circuit configured to transmit a capability packet and receive a configuration packet from the wireless power reception apparatus in order to allow more versatility in communication.
Di Guardo and Miyabayashi fail to specifically disclose wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit.
Okamura teaches a wireless power and data transmission system including data stream composed of 1 bit (binary data stream formed of a plurality of 0 or 1 bits, Para. 128 and Abstract).
From the teachings of Okamura, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo and Miyabayashi to include wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit to ensure reliable communication.
The combination of Di Guardo, Miyabayashi and Okamura fail to disclose transmit, to a wireless power transmission apparatus, a first data stream that includes an initial auxiliary data control (ADC) data packet opening the first data stream, (ii) a sequence of auxiliary data transport (ADT) data packets including a first actual message, and (iii) a final ADC data packet closing the first data stream; and 
Di Guardo already teaches the communication/control circuit configured to allow a data stream outgoing to the wireless power transmission apparatus and a data stream incoming from the wireless power transmission apparatus simultaneously when possible (via duplex or half-duplex communication, see Para. 9, 20, 22).
Elad teaches that a communication signal transmitted can be configured to include an initial auxiliary data control (ADC) data packet opening the data stream, (ii) a sequence of auxiliary data transport (ADT) data packets including a first actual message, and (iii) a final ADC data packet closing the data stream (via signal comprised of header 604, message 606 and footer 608, See Fig. 6A and Para. 55).
From the teachings of Di Guardo and Elad, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi and Okamura to include transmit, to a wireless power transmission apparatus, a first data stream that includes an initial auxiliary data control (ADC) data packet opening the first data stream, (ii) a sequence of auxiliary data transport (ADT) data packets including a first actual message, and (iii) a final ADC data packet closing the first data stream; and receive, from the wireless power reception apparatus, a second data stream that includes (i) an initial ADC data packet opening the second data stream, (ii) a sequence of ADT data packets including a second actual message, and (iii) a final ADC data packet closing the second data stream, wherein the communication/control circuit is configured to transmit the first data stream and simultaneously receive the second data stream, based on that the first duplex data stream information 
Di Guardo, Miyabayashi, Okamura and Elad fail to specifically disclose the control circuit is configured to transmit the ADT data packets after receiving an acknowledgement from the wireless power reception apparatus for the transmitted ADC data packet, and the ADC data packet after receiving an acknowledgement from the wireless power reception apparatus for each of the transmitted ADT data packets; and receive ADT data packets after transmitting an acknowledgement to the wireless power reception apparatus for the received initial ADC data packet of the second data stream, and the ADC data packet after transmitting an acknowledgement to the wireless power reception apparatus for each of the received ADT data packets of the second data stream.
Lim teaches using ACK packets to confirm reception of signals between devices to allow further communication between the devices (Para. 93-99; and Fig. 8).
From the teachings of Lim, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi, Okamura and Elad to include the control circuit is configured to transmit the ADT data packets after receiving an acknowledgement from the wireless power reception apparatus for the transmitted ADC data packet, and the ADC data packet after receiving an acknowledgement from the wireless power reception apparatus for each of the transmitted ADT data packets; and receive ADT data packets after transmitting an acknowledgement to the wireless power reception apparatus for the received initial ADC data packet of the second data stream, and the ADC data packet after transmitting an acknowledgement to the wireless power reception apparatus for each of the received ADT data packets of the second data stream in order to ensure packets have been received before engaging in further communications, thereby prevent communication issues.

Claim 2, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Guardo (US 2012/0001593) and further in view of Miyabayashi (US 20150200716) and Okamura (US 2012/0288019), and Elad (US 2017/0279306), Lim and Chatterjee (US 2010/0131691).
Regarding claim 2, 7, 12, the combination of Di Guardo, Miyabayashi, Okamura, Elad, Lim fail to disclose the first actual message and the second actual message are authentication-related messages. 
Chatterjee teaches communicating authentication messages to improve security (para. 141).
From the teachings of Chatterjee, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi, Okamura, Elad, Lim to include the first actual message and the second actual message are authentication-related messages in order to improve security.
 
Claim 5, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Guardo in view of Miyabayashi and Okamura, Lim and Elad, and further in view of Chu (2015/0199665).
Regarding claim 5, 10, 14, Di Guardo, Okamura, Elad, Lim and Miyabayashi fail to disclose the communication/control circuit transmits, to the wireless power transmission apparatus, a timing packet informing a start of a window (t window) providing a time interval in which the received wireless power is calculated.
Chu teaches a wireless charging service including sending a message indicating when charging will start (an amount of energy that the mobile device received from the beginning of charge or within a specific time period, Para. 38).
From the teachings of Chu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Okamura, Elad, Lim and Miyabayashi to include the communication/control circuit transmits, to the wireless power transmission apparatus, a timing packet .
Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Applicant argues in the 2nd paragraph of page 11 that Elad does not disclose a data stream that includes the various packets. The examiner respectfully disagrees. Elad teaches the various packets (header 604, 606, footer 608, Fig. 6A of Elad) which are comprised of bits of data to form the packets ADC to open, ADT and ADC to close. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689